DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/25/2022 has been considered by the examiner.

Response to Arguments
3.	Applicant’s arguments, see “Remarks”, filed 04/06/2022, with respect to the 35 U.S.C. § 112(b) rejection of claims 59-78 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claims 59-78 has been withdrawn. 

Applicant’s arguments with respect to the art rejection (35 U.S.C.§ 103) of at least independent claims 59, 64, 69, 74 have been considered but are moot in view of the new grounds of rejection. Since the same references (R1 documents) are relied upon in the instant Office Action rejection, Examiner would like to address certain arguments made by the Applicant.

Applicant argues that the cited references do not disclose or suggest “a time gap between a first slot in which the third signaling is received and a second slot in
which the transmission is to occur is determined based on whether a spatial quasi-co-
location (QCL) parameter for the one or more sets of reference signal resources is
indicated,” as recited in the independent claims.


Argument 1:
“In particular, R1-1717941 (“’941”) is cited to read on this feature. But although ‘941
discusses a latency related to spatial QCL, this is an entirely different latency than “a time gap between a first slot in which the third signaling is received and a second slot in which the transmission is to occur,” as recited in claim 59. ‘941 instead describes a latency between indication and application of spatial QCL, not a time gap between receiving a slot in which a signaling is received and a transmission.”

Examiner response:  Examiner disagrees with Applicant’s argument that the 1 slot latency of R1-1717941 is not a time gap between receiving a slot in which a signaling is received and a transmission because R1-1717941 specifically discloses “If assuming 1 slot latency for spatial QCL indication as mentioned above, NR-PDSCH scheduled and transmitted in slot #n is based on the spatial QCL indication provided in the latest slot carrying the TCI field before slot #n,” (page 4, paragraph above proposal 4). The TCI field (page 2 second to last agreement) comprises a QCL indication, also page 3 last line through page 4 proposal 4.

Argument 2: 
“In addition, any time gap between receiving a signal and a subsequent transmission are not “determined based on whether a spatial QCL parameter...is indicated.” Although ‘941describes scheduling a PDSCH transmission for slot N, this value of N is fixed. Then ‘941 describes if a PDSCH transmission is scheduled at slot N, the spatial QCL indication must be at the latest slot before slot N for a 1-slot latency between indication and application of spatial QCL. That is, the timing of the spatial QCL indication depends on the scheduled PDSCH transmission slot N. Whether or not spatial OCL is indicated, the PDSCH transmission still occurs at slot N. In contrast, claim 59 recites the opposite relationship — that the “time gap between a first slot in which the third signaling is received and a second slot in which the transmission is to occur is determined based on whether a spatial QCL parameter...is indicated.”

Examiner response: 
Applicant points out that whether or not spatial OCL is indicated, the PDSCH transmission still occurs at slot N and argues that it contradicts with what is claimed in claim 59. Examiner has carefully reviewed the language of instant claim 59 and does not believe a contradiction exists. Since a “time gap” is claimed, even if N is fixed, a time gap (or latency) of 1 slot (for the spatial QCL indication) or 0 slots (for other QCL indications) exist. 
 
For at least the above reasons, the instant claims are art rejected based on the previously cited R1-1717429 and R1-1717941.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 59-68 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717429 in view of R1-1717941 (both references cited in the 09/16/2021 IDS).
	With respect to claim 59, R1-1717429 discloses: receiving, by a receiving end (UE, refer to Fig. 1 and Proposal-1 text under Fig. 1), a first signaling from a transmitting end (BS in the context of the document, also refer to Table 4) configuring one or more sets of reference signal resources for a reference signal associated with channel state information (Fig. 1 Stage 1 RRC signaling configuration of M candidate TCI state pools for CSI-RS, section 2.1 Multi-stage indication for data channel step 1, also first item under Proposal-1); receiving, by the receiving end (the UE), a second signaling from the transmitting end indicating a selection of a subset of the one or more sets of reference signal resources from the one or more sets of reference signal resources (Figure 1 refer to the Stage-2  box, MAC-CE signaling refer to the activation (selection) of one or more of candidate TCI states, also text below Figure 1); and receiving, by the receiving end, a third signaling from the transmitting end triggering a transmission, wherein the transmission uses a final set of reference signal resources selected from the subset of the one or more sets of reference resources for the transmission (Fig. 2, Stage-3, the indication of one TCI state that has an associated QCL indication (e.g. QCL spatial indication, delay spread, Doppler shift) corresponds to the third signaling, also “When TCI states are used for QCL indication…” in text of Proposal-1. Transmission from BS to the UE of R1-1717429 in PDSCH e.g. data channel ( Fig. 2 stage 2 and text below it also page 5, first dotted item (above Fig. 3) “One effective solution for this issue is to introduce a beam switch or scheduling delay between DCI and its associated data channel or DMRS”, also section 2 “Beam indication for control and data channel” shown in Fig. 3).  
R1-1717429 does not expressly disclose: 
wherein a time gap between a first slot in which the third signaling is received and a second slot in which the transmission is to occur is determined based on whether a spatial quasi-co-location (QCL) parameter for the one or more sets of reference signal resources is indicated by the transmitting end.
In the same field of endeavor, R1-1717941 discloses: wherein a time gap between a first slot in which third signaling is received and a second slot in which  transmission is to occur is determined based on whether a spatial quasi-co-location (QCL) parameter is indicated by a transmitting end (Also least line of page 3 and first three paragraphs on page 4. “If assuming 1 slot latency for spatial QCL indication as mentioned above, NR-PDSCH scheduled and transmitted in slot #n is based on the spatial QCL indication provided in the latest slot carrying the TCI field before slot #n,” The QCL indication corresponds to a third signaling and a time gap between the first slot and a second time slot in which the transmission is to occur (1 slot latency or couple of symbols to the transmission of NR-PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify R1-1717429 to include at a time gap of  least 1 slot or a couple of symbols of latency between a first time slot in which the third signaling is received (Fig. 2, Stage 3- DCI signaling comprising the QCL indication for DMRS, and R1-1717941 “Timing between when the UE receives a QCL configuration/indication and the first time that the QCL assumption may be applied for demodulation of PDSCH or PDCCH”) and a second time slot in which transmission of PDSCH is to occur so that the UE of R1-1717429 has sufficient time to decode the QCL indication and change/apply the PDSCH beam to receive the transmitted PDSCH using a beam which is suitable for PDSCH reception)(R1-1717941 at least line of page 3 and first three paragraphs on page 4).


With respect to claim 60, modified R1-1717429 discloses: wherein the first slot and the second slot are the same in case the spatial QCL parameter for the one or more sets of reference signal resources is not indicated (as disclosed in lines 4-5 of page 4 of R1-1717941” “, and other QCL parameters such as delay spread, and so on can be applied in the same slot on…”, Proposal-4).
With respect to claim 61, modified  R1-1717429 discloses:
wherein the time gap is 0 in case the spatial QCL parameter for the one or more sets of reference signal resources is not indicated (Note that this latency can only be applied for spatial QCL indication, and the other QCL parameters such as delay spread, and so on can be applicable in the same slot….”, Proposal-4).

With respect to claim 62, modified  R1-1717429 discloses:
wherein the time gap is determined based on configuration by the transmitting end in case the spatial QCL parameter for the one or more sets of reference signal resources is indicated (“It should be noted that such latency may depend on UE capability so that a UE may report its relevant capability regarding the latency…”).

With respect to claim 63, modified  R1-1717429 discloses:
wherein the time gap is configured with respect to each of the one or more sets of reference signal resources (since each of the one or more sets of reference signal resources is selectable (Fig. 1 of R1-1717429), the time gap is configured (to be at least 1 slot or zero) depending on the indicated QCL associations for each of the one or more sets of reference signal resources (R1-1717941 “Note that this latency can only be applied for spatial QCL indication, and the other QCL parameters such as delay spread, and so on can be applicable in the same slot….”, Proposal-4”). 

Claims 64-68 are rejected based on the rationale used to reject claims 59-63 above but from the point of view of the transmitting end (BS of R1-1717429 which transmits the signals in each of stages of Fig. 1, and the “a first slot” corresponds to a first slot in which the third signaling is received by the UE as explained in the rejection of claim 59 above).

7.	Claims 69-78 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717429 in view of R1-1717941 and Cheng et al. (U.S. 2018/0041319).
	With respect to claim 69, claim 69 is rejected based on the rationale used to reject claim 59 above, but neither one of R1-1717429, R1-1717941 disclose: 
a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to:
In the field of wireless communications, Cheng et al. discloses: a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to ([0068], 1500 of Fig. 15, [0069] 1500 is a UE. Refer to the disclosed processor 1504 which executes code stored in memory 1506 to perform certain tasks according to the code, lines 1-3, 6-11 of [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE of R1-1717429 to include 1500 of Cheng et al. as a matter of using specific and suitable components to implement the UE of R1-1717429.

Claims 70-73 are rejected based on the rationale used to reject claims 60-63 above.
With respect to claim 74, claim 74 is rejected based on the rationale used to reject claim 59 above, but neither one of R1-1717429, R1-1717941 disclose: 
a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to:
In the field of wireless communications, Cheng et al. discloses: a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to ([0068], 1500 of Fig. 15, [0069] 1500 is a base station. Refer to the disclosed processor 1504 which executes code stored in memory 1506 to perform certain tasks according to the code, lines 1-3, 6-11 of [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the BS of R1-1717429 to include 1500 of Cheng et al. as a matter of using specific and suitable components to implement the BS of R1-1717429.

Claims 75-78 are rejected based on the rationale used to reject claims 65-68 above.






Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        05/09/22